DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/740,881 filed on January 13, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 03/01/2022 responding to the Office action mailed on 01/03/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-20.

Allowable Subject Matter           
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to independent claims 1, 7, and 14, the prior art of record Hung (US 2016/0336412) discloses most aspects of the claimed invention.  However, regarding claim 1, Hung does not disclose “a conductive feature along the sidewall of the dielectric layer to the source/drain region, the conductive feature comprising a silicide region along the lateral surface of the source/drain region and along at least a portion of the sidewall of the source/drain region”.
a first barrier layer formed on the silicide region, the first barrier layer comprising a transition metal-nitride layer over the silicide region; a second barrier layer over the first barrier layer, wherein an interface between the first barrier layer and the second barrier layer has a surface oxygen concentration of 3% or below; and a conductive material on and contacting the second barrier layer”.
Regarding claim 14, Hung does not disclose that “the conductive feature extends higher than an uppermost surface of the nitride layer in a cross-sectional view”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/Nelson Garces/Primary Examiner, Art Unit 2814